El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
En este caso se presentó la acusación contra el acusado por el delito de asesinato en segundo grado y'fué declarado culpable de homicidio voluntario. Contra la sentencia con-denatoria que fné dictada el día 15 de mayo de 1912, el acu-sado interpuso recurso de apelación para ante este tribunal, habiendo sido remitidos los autos a esta corte el día 9 de agosto siguiente. Ningún abogado compareció en represen-tación de dicho acusado ante este tribunal y no existe en los autos ningún pliego de excepciones o exposición del caso, con-teniendo solamente las transcripciones que en el mismo apa-recen y una copia de las instrucciones dadas por la corte al jurado, así como de la acusación, del veredicto y de la sentencia; cuyos documentos que forman .los autos de este -caso han sido debidamente considerados. Después que la corte dió sus instrucciones al jurado, preguntó a cada una de las partes si deseaban someter instrucciones por escrito al jurado. Y no habiéndose presentado ninguna, el caso fué sometido a la consideración del jurado, por virtud de las instrucciones de la corte. Según estas instrucciones, el ju-rado está limitado, al considerar su veredicto, a apreciar el *830caso como de asesinato en segundo grado u homicidio volun-tario. Esta limitación está sostenida por los hechos, y las instrucciones que han sido amplias y explícitas son tan fa-vorables al acusado como él probablemente podría esperarlo. Examinando debidamente todos los autos, resulta que no se-ha cometido ningún error esencial por la corte sentenciadora. Siendo este el caso, debe confirmarse la sentencia en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.